DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art citation to Corradi et al., appeared to be the closest related piece of evidence.  However, the reference failed to define “a method of forming a vacuum insulated structure” as set forth in the claims.  Specifically, the reference by itself or in combination does not reasonably disclose the steps of attaching a vacuum chamber to a structural cabinet and attaching plural gas valves so as to be in communication with an insulated space of the structural cabinet; expressing gas from a vacuum space to define a first gas pressure that is less than a second gas pressure defined within the insulating space; expressing gas from the insulating space through the valves and into the vacuum space where an insulating material is maintained in the insulating space; equalizing the pressure within the vacuum space and the insulating space such that the first and second pressures are equal; returning gas to the vacuum space such that the first gas pressure is greater than the second gas pressure; and separating the vacuum chamber and the structural cabinet, in combination with the other claimed elements as structurally defined and functionally interrelated as prescribed by applicant. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various methods of forming insulated structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
September 10, 2021

/James O Hansen/Primary Examiner, Art Unit 3637